Case 8:17-cv-02021-JVS-KES Document 46 Filed 06/17/19 Page 1 of 2 Page ID #:376



  1 Adam Rose (210880)
      adam@frontierlawcenter.com
  2 FRONTIER LAW CENTER
      23901 Calabasas Road, #2074
  3 Calabasas, CA 91302
      Telephone: (818) 914-3433
  4 Facsimile: (818) 914-3433
  5 Shannon Liss-Riordan (310719)
      sliss@llrlaw.com
  6 Lichten & Liss-Riordan
      729 Boylston Street, #2000
  7 Boston, MA 02116
      Telephone: (617) 994-5800
  8
      Attorneys for Plaintiff
  9 Emma Hart, individually and on behalf of a
      class of similarly situated individuals
 10
 11                             UNITED STATES DISTRICT COURT
 12                         CENTRAL DISTRICT OF CALIFORNIA
 13
 14 EMMA HART, individually and on behalf ) CASE NO. 8:17-cv-2021-JVS-KES
      of a class of similarly situated individuals, )   CLASS ACTION
 15                                                 )
                    Plaintiff,                      )   DECLARATION OF SHANNON
 16                                                 )   LISS-RIORDAN IN SUPPORT OF
             v.                                     )   MOTION FOR PRELIMINARY
 17                                                 )   APPROVAL AND MOTION FOR
      STARWOOD HOTELS AND RESORTS, )                    ATTORNEY FEES
 18   LLC, SHERATON OPERATING                       )
      CORPORATION, and DOES 1 to 10,                )   Date: June 17, 2019
 19                                                 )   Time: 1:30 p.m.
                    Defendants.                     )   Ctrm: 10C
 20                                                 )
                                                    )
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -1-
                                DECLARATION OF SHANNON LISS-RIORDAN
Case 8:17-cv-02021-JVS-KES Document 46 Filed 06/17/19 Page 2 of 2 Page ID #:377



  1 I, Shannon Liss-Riordan, declare the following:
  2 1.     I am one of the attorneys of record representing plaintiff Emma Hart in this
  3 matter. I have personal knowledge of the facts in this declaration and if called on to
  4 testify about the facts I could and would competently do so.
  5 2.     I have worked for approximately 20 years on developing theories of helping
  6 workers who do not receive all the tips or service charges they are owed.
  7 3.     Regarding this case, I spent approximately 5 hours discussing the theories with
  8 Adam Rose and Manny Starr.
  9 4.     I also spent approximately 10 hours reviewing and editing the pleadings and
 10 mediation brief.
 11 5.     Most importantly, I spent approximately 20 hours traveling to and from, and
 12 attending the lengthy mediation that took place on June 13, 2018.
 13 6.     Finally, I spent approximately 5 hours helping Adam Rose with the motions
 14 for preliminary and final approval.
 15 7.     Part of the reason that the mediation was so long was because the issues in this
 16 case were not ordinary wage and hour issues.
 17 8.     The concept that the employees are third party beneficiaries of the mandatory
 18 service charges is something that I have developed over time.
 19 9.     Thus, during the mediation the discussion about the service charges was
 20 prevalent, and I believe my input led to the successful settlement.
 21 10.    Therefore, I respectfully request the court to grant the requested attorney fees
 22 that are higher than the usual 25% benchmark, as the issues in this case were not
 23 necessarily clear from the outset due in part to the lack of many published opinions.
 24 11.     I also request the court to grant the requested incentive award to Ms. Hart,
 25 since her participation and information were quite vital to moving the case forward
 26 before and during mediation to the settlement.
 27 I declare under penalty of perjury that the foregoing is true and correct.
 28 Executed on June 17, 2019.                           /s/ Shannon Liss-Riordan
                                               -2-
                             DECLARATION OF SHANNON LISS-RIORDAN
